                IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


FORT GORDON HOUSING, LLC               *
d/b/a BALFOUR BEATTY                   *
COMMUNITIES,                           *

        Plaintiff,                     *
                                       *


             V.                        *                    CV 120-009
                                       *


JANINA DANIEL,                         *
                                       *


                                        •k
        Defendant



                                     ORDER




        Before    the   Court   is   Plaintiff     Fort   Gordon     Housing,     LLC's

Notice of Voluntary Dismissal.               (Doc. 6.)   Because Defendant Janina

Daniel has neither answered the complaint nor moved for summary

judgment, dismissal is proper under Federal Rule of Civil Procedure

41(a)(1)(A)(i).

     IT    IS    THEREFORE   ORDERED   that     this   action   is   DISMISSED.     The


Clerk shall TERMINATE all deadlines and motions and CLOSE this case.


Each party shall bear their own costs and attorney's fees.

     ORDER ENTERED at Augusta, Georgia this                           day of March,

2020.




                                                  J.                   CHIEF JUDGE
                                                  UNIT^ STATES DISTRICT COURT
                                                  SOUTITeRN district of GEORGIA
